UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 1, 2017 ICF International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33045 22-3661438 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 9300 Lee Highway, Fairfax, Virginia 22031 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 934-3000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). [ ] Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Item 5.07 Submission of Matters to a Vote of Security Holders The 2017 Annual Meeting of Stockholders of ICF International, Inc. (the “Company”) was held on Thursday, June 1, 2017. Set forth below are the matters acted upon by the Company’s stockholders at the Annual Meeting, and the final voting results of each such matter. 1.Election of two (2) directors to serve for a term expiring at the Company’s annual meeting in 2020: Name Votes For Votes Withheld Broker Non-Votes1 Total Sudhakar Kesavan 15,672,551 506,353 1,210,096 17,389,000 Michael Van Handel 15,968,243 210,661 1,210,096 17,389,000 The press release containing the announcement of Mr. Van Handel’s addition to the Board is filed as Exhibit99.1. 2.Non-binding advisory say on pay vote regarding the Company’s overall pay-for-performance named executive officer compensation program (“Say on Pay” vote): Votes For Votes Against Abstentions Broker Non-Votes1 Total 15,634,235 457,570 87,099 1,210,096 17,389,000 3. Non-binding advisory vote on the frequency of say on pay votes (“Say on Frequency” or “Say When on Pay” vote): Votes For 1 Year Votes For 2 Years Votes for 3 Years Abstentions Broker Non-Votes1 Total 13,425,453 3,917 2,667,595 81,939 1,210,096 17,389,000 4. Amendment of the Company’s Amended and Restated Certificate of Incorporation to implement a majority voting standard in uncontested director elections: Votes For Votes Against Abstentions Broker Non-Votes (1) Total 16,168,969 7,369 2,566 1,210,096 17,389,000 1 A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to the item and has not received voting instructions from the beneficial owner of the shares it holds. Broker non-votes are counted when determining whether the necessary quorum of stockholders is present or represented at each annual meeting. 5.Ratification of the selection of Grant Thornton LLP as the Company’s independent registered public accounting firm for fiscal year 2017: Votes For Votes Against Abstentions Broker Non-Votes (1) Total 17,202,984 113,637 72,379 (0) 17,389,000 Item9.01 Financial Statements and Exhibits (d) Exhibits 99.1Press Release dated June 1, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ICF International, Inc. Date: June 1, 2017 By: /s/James C. Morgan James C. Morgan Chief Financial Officer
